Citation Nr: 1746229	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-43 385	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include scoliosis and degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the United States Army from September 1968 to August 1971, including almost 20 months in Vietnam.  The Veteran was awarded the Distinguished Flying Cross for his actions as an aircraft crewman in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the Veteran's claim was reopened and denied.

In August 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript from that hearing is included in the evidence of record.  Thereafter, the Board reopened the Veteran's claim for service connection and remanded the case for additional development in November 2015, and again in January 2017.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2017 Board remand directives specifically stated that the AOJ was to obtain all outstanding, pertinent records of National Guard, private and VA evaluation and/or treatment of the Veteran.  If any records were unavailable, the AOJ was supposed to make a formal finding of the unavailability of the Veteran's service records and/or other records and document all attempts made to obtain alternative records.  Then, the AOJ was supposed to obtain a medical opinion that reflected consideration of all the pertinent medical evidence of record and thereafter readjudicate the claim.  If the claim remained denied, the AOJ was supposed to issue a supplemental statement of the case (SSOC).  However, all the AOJ accomplished was getting VA treatment records and asking the appellant to identify other outstanding records.  The rest of the directives were ignored by the AOJ.  This is the second time the case has been returned to the Board without remand instructions being followed.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal, the case is REMANDED for the following:

Carry out all of the directives contained in the January 2017 Board remand.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

